Citation Nr: 0932051	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  February 1947 to 
February 1967.   The Veteran died in October 2006.  The 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.

The appellant and her son presented testimony before the 
Board in June 2009.  The transcript has been obtained and 
associated with the claims folder.


FINDINGS OF FACT

1.  The Appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2. The Veteran died in October 2006; his original death 
certificate listed the immediate cause of death to be chronic 
obstructive pulmonary disease (COPD) due to or a consequence 
of diabetes and congestive heart failure (CHF).  Agent Orange 
exposure was listed as another significant cause contributing 
to death but not resulting in the underlying cause. 

3.  An amended death certificate listed the immediate cause 
of death to be diabetes due to or a consequence of Agent 
Orange exposure, COPD, and CHF.

4.  The veteran served in Vietnam and developed diabetes 
mellitus.

5.  The Veteran was not in receipt of compensation at the 
time of his death for any service-connected disability.

6.  A disability of service origin, including diabetes 
mellitus, did not produce or hasten the Veteran's death, nor 
did it materially contribute to his death.

7.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.  The 
Veteran was not a former prisoner of war. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
cause of the Veteran's death are not met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.312 (2008). 

2.  The criteria for establishing DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2008); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the appellant's claim in correspondence sent to the appellant 
in December 2006.  This letter notified the appellant of VA's 
responsibilities in obtaining information to assist the 
appellant in completing her claims, and identified the 
appellant's duties in obtaining information and evidence to 
substantiate her claims.  As the appellant's claims have been 
denied in the instant decision, notice pursuant to the 
Dingess is rendered moot.

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence currently associated with the claims file consists 
of the Veteran's service treatment records, post-service 
private medical treatment records of the Veteran, reports of 
VA examination, the Veteran's death certificate and amended 
death certificate, a July 2007 statement from the Veteran's 
physician, two opinions (dated in April and December 2007) 
from VA examiners on the impact of diabetes mellitus with 
respect to the cause of the Veteran's death, and the 
transcript from the June 2009 Board hearing.  The appellant 
has not identified any other evidence which may be available 
that has yet to be been obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Cause of Death

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The appellant contends that the Veteran's exposure to Agent 
Orange during his Vietnam War service led to the 
disabilities, namely Type II diabetes Mellitus (hereinafter 
"diabetes"), that produced his death.  At the outset, the 
Board acknowledges that the Veteran served in Vietnam from 
February 1963 to January 1964 and thus, having served in the 
Republic of Vietnam, the Veteran is presumed to have been 
exposed during his period of service to an herbicide agent.  
38 U.S.C.A. § 1116(f).  Diseases associated with such 
exposure include Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  
38 C.F.R. § 3.309(e).  The Veteran was diagnosed with 
diabetes during his lifetime.  While some records suggest 
that diabetes was present as early as 1999, the Veteran's 
primary care provider indicated that diabetes was in fact 
diagnosed in early 2003.  See letter dated in June 2006.

That diabetes is presumed to have been incurred as a result 
of the Veteran's Vietnam War service is not in question.  
What is for debate is whether the evidence establishes that 
diabetes was either the principal or a contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Even if 
the evidence is in equipoise as to this matter, service 
connection for the cause of the Veteran's death is warranted.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board must find that 
evidence is not in equipoise, and that the preponderance of 
the evidence weighs against the appellant's claim.  
	
At the time of the Veteran's death, he was not service 
connected for any disability.  The Veteran died in October 
2006 at the age of 76.  The original death certificate, dated 
in 2006, lists the immediate cause of death to be chronic 
obstructive pulmonary disease (COPD) due to or a consequence 
of diabetes and congestive heart failure (CHF).  Agent Orange 
exposure was listed as an other significant condition 
contributing to death but not resulting in the underlying 
cause.  The death certificate was signed by the LM, C.D.M.E., 
on October [redacted], 2006.  An autopsy was not performed.

Private medical records associated with the claims file show 
the Veteran had a significant past medical history.  Over his 
lifetime he was treated for a variety of ailments, to 
include, but not limited to, tobacco related COPD, CHF, 
chronic atrial fibrillation, sleep apnea, prostatitis, back 
strain, adult onset diabetes, anemia, abdominal aortic 
aneurysms, cholelithiasis, infectious hepatitis, and a 
bladder tumor.  Four months prior to the Veteran's death, in 
a June 2006 letter, Dr. CLG, the Veteran's primary care 
provider, indicated the Veteran suffered from chronic atrial 
fibrillation, COPD, and CHF necessitating oxygen therapy.  
Dr. CLG also noted the Veteran was being treated for 
diabetes.  

Entries dated in July 2006 show the Veteran had possible 
hemolytic anemia of unsure etiology, that he was somewhat 
azotemic, and that he had severe emphysematous change on 
pulmonary function studies.  Dr. CLG noted the Veteran was 
"quite fragile."

In April 2007, a VA medical examiner noted that the cause of 
death on the death certificate was COPD.  The examiner 
indicated that while diabetes and CHF were listed as 
contributing to the cause of death, diabetes did not 
contribute to or cause COPD.  The examiner further indicated 
that the Veteran's COPD was due to tobacco use.  The examiner 
noted that the last medical entries indicated profound 
anemia, which diabetes also did not cause.  The examiner 
pointed to Dr. CLG's concerns that the Veteran may have had a 
gastrointestinal bleed or hemolytic anemia in his last 
entries.  The examiner concluded that the combination of 
anemia and severe oxygen dependent emphysema (COPD) appeared 
to have culminated in the Veteran's death.  

Based on this information, the VA examiner opined that 
diabetes was not reasonably found to contribute materially or 
substantially to the Veteran's death from COPD.  Therefore, 
the examiner concluded it was less likely as not that 
diabetes contributed to the cause of the Veteran's death.  

In a July 2007 letter, Dr. CLG indicated that it was unclear 
as to the exact mechanism of the Veteran's death.  He opined 
that diabetes was a factor in his death. Dr. CLG further 
indicated that atrial fibrillation, congestive 
cardiomyopathy, and ultimately heart failure directly 
contributed to the Veteran's diabetes and could have been a 
result of the Veteran's Agent Orange exposure. 

In October 2007, the appellant submitted an amended death 
certificate.  It was amended in September and October 2007.  
The amended death certificate listed diabetes as the 
immediate cause of death, due to or a consequence of Agent 
Orange exposure, COPD, and CHF.  No explanation for the 
correction was provided and there are no accompanying medical 
records to support the changes.

In light of the amended death certificate and the Veteran's 
presumed exposure to Agent Orange in service, the RO sought 
an additional VA medical opinion.  In December 2007, the 
examiner reviewed the claims folder in its entirety.  Based 
on this review, the VA examiner concluded that there was 
conflicting evidence in the claims file regarding the 
contribution of diabetes in the Veteran's cause of death.  
The examiner found that based on his direct review of medical 
records in the file, it was his medical opinion that it was 
less likely as not that the Veteran's diabetes caused or 
contributed to the Veteran's death, because the available 
medical records in 2006 show blood glucose readings only 
mildly elevated with no documentation of diabetic medications 
as late as June 29, 2006.  

The examiner also noted that a January 2006 entry showed 
blood sugars to be good.  The examiner noted the 
documentation in the original death certificate (signed in 
October 2006) of diabetes as a contributing cause of death 
was inaccurate, because COPD is not due to or a consequence 
of diabetes.  The examiner noted Dr. CLG's July 2007 
statements and the amended death certificate, which 
rearranged the order of diagnoses.  The examiner found this 
suspect as it occurred after the rating decision denying 
service connection and because there was no additional 
medical evidence shown to support the change.  

The examiner concluded that it was less likely as not that 
the Veteran's diabetes and diabetic complications caused 
debilitating effects and general impairment in the Veteran's 
health to the extent that they rendered the Veteran 
materially less capable of resisting the effects of COPD.  He 
indicated that he concurred with the April 2007 VA medical 
opinion that diabetes was less likely as not to have 
contributed to the cause of death. 

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the Veteran's diabetes was either 
the principal or a contributory cause of death.  In this 
regard, the Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the findings 
of the April 2007 and December 2007 VA examiners.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

Looking at the findings of the VA examinations, the Board 
notes that the examiners reviewed the complete claims folder.  
The examiners, in reaching their opinions that diabetes was 
less likely as not to have contributed to the Veteran's 
death, considered the Veteran's health prior to his death, 
the opinion of Dr. CLG, and both the original death 
certificate, as well as the amended death certificate - which 
an examiner considered suspect given the lack of rationale 
provided for the change and the lack of medical documentation 
in support thereof.  The Board finds these opinions to be 
based on a complete and thorough review of the medical 
evidence of record and objective findings.

In contrast, the Board finds that Dr. CLG's opinion that 
diabetes was a factor in the Veteran's death is little more 
than speculative considering his prior statement that it 
"was unclear as to the exact mechanism of the Veteran's 
death."  Such an opinion does not support a finding that the 
connection was likely, or even that it was at least as likely 
as not that there was a link.  

Medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board would further note that Dr. CLG indicated in July 
2007 that the Veteran also had significant CHF, chronic 
atrial fibrillation and known significant atherosclerotic 
cardiovascular disease, which more likely than not is known 
to be distinct complications of longstanding diabetes.  
(Emphasis added).  However, previously Dr. CLG indicated in a 
June 2006 letter that diabetes had only been diagnosed in 
early 2003, which is clearly not longstanding.  Records of 
Dr. CLG dated in 1984 show that the Veteran had CHF and 
tobacco related COPD, which predated the onset of diabetes.  
Thus, based on the aforementioned, the Board has afforded 
more weight to the opinions of the April 2007 and December 
2007 VA examiners.

The weight of the medical evidence is against a finding that 
the Veteran's diabetes was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  The medical findings, explanation and rationale 
in the two VA reports out weighs statement from Dr. CLG.  The 
appellant has not provided nor pointed to any other medical 
evidence to support her contentions other than the amended 
death certificate, which has been rebutted by the 
preponderance of the evidence.  As noted above, medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the Veteran's 
death.  See Van Slack, supra.   Due to the lack thereof, the 
appellant's claim must be denied.  

The Board acknowledges the Veteran's service to his country 
and is sympathetic to the appellant's loss; however, the 
Board must apply the law as it exists, and the Board is bound 
by the laws codified in Title 38 of the United States Code 
and Code of Federal Regulations, which govern dependents' 
benefits administered by the Secretary of VA.  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant]'," quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, the 
appellant's request that she be granted service connection 
for the cause of the Veteran's death must be denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

II.  DIC under Provisions of 38 U.S.C.A. § 1318

VA law provides that if a Veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. 
§ 1318(a) benefits are payable to the surviving spouse of a 
deceased Veteran in the same manner as if the death were 
service connected.  A deceased Veteran for purposes of this 
provision is a Veteran who dies not as the result of his or 
her own willful misconduct and who either was in receipt of, 
or entitled to receive, compensation at the time of death for 
a service-connected disability(ies) rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such Veteran's discharge or other release from 
active duty; or (3) the Veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See 38 U.S.C.A. 
§ 1318 (a)(b); 38 C.F.R. § 3.22 (2006).  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
Veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in relevant part, the Veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
Veteran's lifetime.  38 C.F.R. § 20.1106 (emphasis added).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for certain claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  As the appellant's 
claim was received by VA in November 2006, such consideration 
is not warranted.

In the instant case, the Veteran was discharged from active 
military service in February 1967.  The Veteran died in 
October 2006.  During the Veteran's lifetime, he was not in 
receipt of compensation for any service-connected disability.  
Accordingly, he was not continuously rated totally disabled 
for a period of 10 or more years immediately preceding death 
or for a period of not less than 5 years from the date of 
such Veteran's discharge from active duty in February 1967.  
The Veteran was not a former prisoner of war. 

Although the Board is sympathetic to the appellant and her 
claim, based on the evidence delineated above, there is no 
basis in VA law to allow the benefits sought in this case.  
Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to DIC under 
38 U.S.C.A. § 1318, and her claim, therefore, must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of 
entitlement under the law).



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


